Order, entered on June 29, 1964, granting defendants’ cross motions to dismiss the complaint and denying plaintiff’s motion for the *770appointment of a receiver in this action under the Bulk Sales Act (Personal Property Law, § 44), unanimously reversed, on the law and on the facts, with $30 costs and disbursements to appellant, the motion granted, with $10 costs, and the cross motions denied. The amount of plaintiff’s claim was known to defendant Bronzini of New York, Inc,, who received bills therefor totalling $13,968,94. The validity thereof was acknowledged by the payment of $3,500 on account. This constituted an account stated. The obligation was not contingent although unliquidated at the time of bulk sale. It was liquidated at the time of commencement of this action by the judgment against the debtor. Plaintiff was a creditor within the meaning of the Bulk Sales Act. (Royal Ind. Co. v. Ginsberg, 157 Misc, 507, 510-511,) Concur — Breitel, J. P., Yalente, McNally, Stevens and Eager, JJ.